Exhibit 10.4

GENERAL RELEASE AGREEMENT

WHEREAS Dennis Reed (“Reed”) was employed by Charles & Colvard, Ltd. (“Charles &
Colvard”) until February 5, 2009; and

WHEREAS, Charles and Colvard contends Reed was terminated for “Just Cause” as
defined by Reed’s Employment Agreement with Charles and Colvard dated 1 August
2004 and amended 28 August 2007; and, therefore, contends Reed is not entitled
to any “Termination Compensation” as defined by Reed’s Employment Agreement with
Charles and Colvard dated 1 August 2004 and amended 28 August 2007; and

WHEREAS, Reed contends he was terminated without cause and is entitled to
“Termination Compensation” as defined by Reed’s Employment Agreement with
Charles and Colvard dated August 1, 2004 and amended August 28, 2007; and

WHEREAS, the parties have agreed that all disputes, matters, and things between
them are resolved and they have entered into this General Release Agreement
(“Agreement”) to memorialize the agreement they have reached this 18th day of
June 2009;

NOW, THEREFORE, the Parties agree as follows:

1. Payment. For and in consideration of the promises, releases, and agreements
made herein by Reed, Charles & Colvard agrees to pay Reed the gross sum of
Sixty-Five Thousand Dollars and Zero Cents ($65,000.00) to be paid in two
payments of Thirty-Two Thousand Five Hundred Dollars and Zero Cents
($32,500.00). The first payment of Thirty-Two Thousand Five Hundred Dollars and
Zero Cents ($32,500.00) will be mailed to the last home address Charles &
Colvard has on record for Reed within 14 days of Charles & Colvard’s receipt of
this Agreement, which has been executed by Reed, provided Reed does not revoke
his signature as defined in Paragraph 8 of this Agreement. The second payment of
Thirty-Two Thousand Five Hundred Dollars and Zero Cents ($32,500.00) will be
mailed to the last home address Charles & Colvard has on record for Reed within
30 days after the first payment of Thirty-Two Thousand Five Hundred Dollars and
Zero Cents ($32,500.00). These payments to Dennis Reed as defined in Paragraph 1
of this Agreement will be made as wages, and all appropriate tax and other
withholdings will be made from them, and these payments will be reflected on a
W-2 issued to Reed.

2. Release by Reed. For and in consideration of the payments made by Charles &
Colvard as described in Paragraph 1, the sufficiency of which is hereby
acknowledged, Reed agrees, represents, and promises as follows:

For himself, his heirs, and executors, he irrevocably and unconditionally
releases and forever discharges to the fullest extent permitted by law,
individually and collectively, Charles & Colvard; Charles & Colvard (HK), Ltd.;
Guangzhou Charles & Colvard Trading Limited; Bird Capital Group, Inc.; and each
of their present and former shareholders, officers, directors (specifically
including, but not limited to, Richard A.



--------------------------------------------------------------------------------

Bird) employees, representatives, agents, predecessors, successors, affiliates,
subsidiaries, assigns, any employee benefit plans sponsored or administered by
Charles & Colvard, and all persons acting by, through, or in concert with them
(all hereinafter collectively referred to as “Released Parties”), of and from
any and all charges, claims, complaints, demands, liabilities, causes of action,
losses, costs, or expenses of any kind whatsoever (including related attorneys’
fees and costs), known or unknown, suspected or unsuspected, that Reed may now
have, has ever had, or may have in the future against any one or all of the
Released Parties by reason of any act, omission, transaction, or event occurring
up to and including the date of this Agreement, including, but not limited to,
claims under the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Employee Retirement Income Security Act of 1974, the Post
Civil War Civil Rights Act (42 U.S.C. §§ 1981-88), the Equal Pay Act, The
Occupational Safety and Health Act, the North Carolina Retaliatory Employment
Discrimination Act (N.C. Gen. Stat. §§ 95-240 – 95-245), the North Carolina
Wage & Hour Act, the Family and Medical Leave Act, the United States
Constitution, and the North Carolina Constitution, all as amended, as well as
any other federal, state, or local claim or law relating to wrongful discharge,
emotional distress, employment discrimination, or retaliation, or any claims for
breach of contract or breach of any employment agreement, except that Reed does
not waive or release any right he has to claim indemnification from Charles &
Colvard, Ltd pursuant to North Carolina corporate statutes or the Company’s
bylaws, including but not limited to indemnification for the litigation pending
in the Eastern District of North Carolina and captioned Charles & Colvard, Ltd
v. Jewelnet Corporation d/b/a K & G Creations et al, Case No. 5:08-cv-00274.

Reed also understands and agrees that this Agreement extinguishes all claims,
whether known or unknown, foreseen or unforeseen, and expressly waives any
rights or benefits under any law or judicial decision which provides in
substance or effect that a general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the general release.

It is expressly understood and agreed by the parties that this Agreement is in
full accord, satisfaction, and discharge of any and all doubtful and/or disputed
claims by Reed against the Released Parties, and that this Agreement has been
signed with the express intent of extinguishing all claims, obligations,
actions, or causes of action as herein described.

Reed acknowledges that he has received all monies due to him from any one or all
of the Released Parties, and is not entitled to any other monies from the
Released Parties for any reason, including compensatory damages, punitive
damages, or attorneys’ fees, costs, and/or disbursements, known or unknown,
asserted or unasserted claims for lost or unpaid wages and/or severance
benefits, claims for damages to reputation, claims for physical, mental, and
personal injuries, and resulting emotional distress, pain, and suffering, as
well as all other statutory claims, and/or common law claims, and/or contract
claims, whether express, implied, oral, or written.



--------------------------------------------------------------------------------

3. Release by Charles & Colvard: For and in consideration of the release,
confidentiality and non-disparagement agreements made by Reed as described in
Paragraphs 2, 6 and 7, the sufficiency of which is hereby acknowledged,
Charles & Colvard irrevocably and unconditionally releases and forever
discharges to the fullest extent permitted by law, Dennis Reed, of and from any
and all charges, claims, complaints, demands, liabilities, causes of action,
losses, costs, or expenses of any kind whatsoever (including related attorneys’
fees and costs), known or unknown, suspected or unsuspected, that it may now
have, has ever had, or may have in the future against him by reason of any act,
omission, transaction, or event occurring up to and including the date of this
Agreement. The parties specifically agree that this release does not void or
waive Reed’s continuing obligations as acknowledged in paragraph 13 of this
Agreement. In addition, Charles & Colvard will withdraw its appeal of Reed’s
claim for unemployment benefits, and will not otherwise challenge that claim
before the North Carolina Employment Security Commission.

4. No Assignment, and/or Claims, Charges, or Actions. Reed represents that he
has no pending lawsuits, charges, or proceedings of any kind against Charles &
Colvard in any forum or before any agency. Reed further represents that he has
not assigned to any person and/or entity anything that he releases under this
Agreement, and that no other person and/or entity has a right to anything that
he releases under this Agreement. Reed further represents that he has the full
right to enter into this Agreement.

5. Full Payment. Reed acknowledges that the payments described herein are full
compensation for any claim of discrimination, failure to accommodate,
retaliation, wrongful termination, and/or breach of contract, and all claims
have been fully settled and resolved between the parties.

6. Confidentiality. Except as otherwise allowed in this paragraph, neither Reed,
nor his respective agents, representatives, successors, and assigns has or will
disclose or discuss or cause to be known or cause anyone in privity with them to
disclose or discuss, either directly or indirectly, to or with any other person,
firm, corporation, association, organization, or entity the facts and/or terms
of this Agreement (including the monetary terms). Reed specifically and
explicitly agrees that he has instructed and will continue to instruct Young
Moore and Henderson, P.A. to not disclose or discuss with any person, firm,
corporation, association, organization, or entity the facts and/or terms of this
Agreement (including the monetary terms). This confidentiality covenant
expressly includes but is not limited to any person or entity that is in any way
connected with the media, including, but expressly not limited to, the print
media, television, radio, the internet, and/or any other form of dissemination
of information to the public. Notwithstanding the confidentiality covenant in
this paragraph of this Agreement, Reed may make disclosure of the monetary terms
of this Agreement to: (a) legal counsel; (b) spouse; (c) personal tax or
financial advisor; provided Reed informs said persons of this non-disclosure
provision before such discussion, and said persons agree to be bound by this
non-disclosure provision; (d) a court of competent jurisdiction when it is
necessary evidence in the event of a lawsuit involving the alleged breach of
this Agreement; and/or (e) when he is compelled by order of a court or
governmental agency of competent



--------------------------------------------------------------------------------

jurisdiction but, before making such disclosure, the individual or entity must
be advised of the confidential nature of the information. Reed agrees and
acknowledges that any such prohibited disclosure by him shall constitute a
violation of the terms of this Agreement and shall require him to return and
forfeit to Charles & Colvard the payments described in Paragraph 1 of this
Agreement. The forfeiture of such monies by Reed shall not relieve Reed of his
obligations as recited in this Agreement. If Reed breaches this confidentiality
obligation, Charles & Colvard shall have the right to file a lawsuit against
Reed for such breach in the competent court of its choosing and Reed consents to
personal jurisdiction of such court over him for these purposes. Reed further
agrees that, if the court concludes that he violated any provision of the
confidentiality obligation in this paragraph, that in addition to any damages
awarded against him, he shall be liable to Charles & Colvard for all costs and
reasonable attorneys’ fees incurred by Charles & Colvard in such lawsuit.

7. Nondisparagement. Reed represents and agrees that he will not, except to the
extent required by law, disparage or defame Bird Capital Group, Inc. or
Charles & Colvard, any person associated with Bird Capital Group, Inc. or
Charles & Colvard, or any programs or products offered by or through Bird
Capital Group, Inc. or Charles & Colvard. Charles & Colvard will instruct its
officers and directors not to, except to the extent required by law, disparage
or defame Reed.

8. Additional Acknowledgements. Reed acknowledges that:

 

  •  

I have read this Agreement, and I understand its legal and binding effect. I am
knowingly and voluntarily executing this Agreement of my own free will.

 

  •  

The consideration given to me for the claims being released in this Agreement is
in excess of any benefits to which I am otherwise entitled.

 

  •  

No other promises or agreements of any kind have been made to or with me by any
person or entity to cause me to sign this Agreement.

 

  •  

I have had the opportunity to seek, and Charles & Colvard has expressly advised
me to consult with, an attorney and to seek legal counsel prior to signing this
Agreement.

 

  •  

I have been given at least 21 days from the date I received this document to
consider the terms of this Agreement.

 

  •  

I understand that in signing this Agreement, I am releasing the Released Parties
from any and all claims I may have against them, including, but not limited to,
claims under the Age Discrimination in Employment Act.

 

  •  

The consideration offered to me in this Agreement is in excess of any benefits
to which I am otherwise entitled. As of this date, I have received all
compensation, wages, and other remuneration of any kind due to me from Charles &
Colvard. I acknowledge that no other wages,



--------------------------------------------------------------------------------

 

compensation, remuneration, monies, or payments of any kind are due to me.

9. Revocation of Signature. I understand that, if I am age 40 or more, I can
change my mind and revoke my signature on the Agreement within seven (7) days
after signing it by delivering notice of such revocation to Richard A. Bird, CEO
at Charles & Colvard, Ltd., 300 Permieter Park Drive, Suite A, Morrisville, NC
27560. I understand that, unless properly revoked by me during this seven-day
period, this Agreement will become effective on the eighth day after I sign this
Agreement.

10. Severability. All provisions of this Agreement are severable, and if any of
them is determined to be invalid or unenforceable for any reason, the remaining
provisions and portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

11. No Admission of Liability. The parties to this Agreement agree and
acknowledge that this Agreement does not constitute an admission of liability or
wrongdoing on the part of any party to this Agreement.

12. No Reinstatement, Reapplication, or Rehire. To the full extent permitted by
law, Reed gives up and releases (waives) any right he may have to reinstatement,
rehire, and/or reemployment with Charles & Colvard and/or any entity owned,
operated by, or associated with Charles & Colvard, and he further agrees not to
seek and/or accept employment with Charles & Colvard and/or any entity owned,
operated by, or associated with Charles & Colvard. Reed further understands and
agrees that the Released Parties may reject with impunity any application for
employment that he may make and treat any such application as a nullity. Reed
waives and releases any claims and causes of action he might have otherwise
because of such rejection. Reed further understands and agrees that if the
Released Parties discover that they have inadvertently hired Reed, they have the
right to terminate him immediately without cause. Reed waives any claims and
causes of action he might have otherwise because of such termination.

13. Continuing Obligations. Reed acknowledges and agrees that he continues to be
bound by the provisions of Paragraph 8 “Covenant Not to Compete,” Paragraph 9,
“Confidentiality,” and Paragraph 10, “Proprietary Information,” of the
Employment Agreement he signed with Charles and Colvard, a copy of which is
attached to this Agreement as Exhibit A.

14. Entire Agreement; Persons/Entities Bound by the Agreement. This Agreement
sets forth the entire understanding of the parties to this Agreement. All prior
negotiations are merged into this Agreement. All understandings and agreements
are expressly set forth herein. No party has made any settlement,
representation, warranty, or other commitment in connection with the issues
addressed in this Agreement that has not been expressly set forth herein. No
party has relied upon or been induced by any agreement, representation,
warranty, or other commitment from another party that has not been expressly set
forth herein. This Agreement shall be binding upon and inure to



--------------------------------------------------------------------------------

the benefit of Reed and to the benefit of each of the Released Parties and their
respective successors and assigns.

15. Amendments. No amendment, modification, termination, or waiver of all or any
part of this Agreement shall be valid unless the same is in writing and signed
by all parties hereto.

16. No Waiver. No failure or delay by any party to enforce any right specified
by this Agreement will operate as a waiver of such right, nor will any single or
partial exercise of a right preclude any further or later enforcement of the
right.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of North Carolina.

18. Miscellaneous. All executed copies of this Agreement and photocopies thereof
shall have the same force and effect and shall be as legally binding and
enforceable as the original.

19. DENNIS REED ACKNOWLEDGES AND AGREES THAT HE HAS BEEN ADVISED THIS AGREEMENT
IS A BINDING LEGAL DOCUMENT, AND THAT HE HAS HAD ADEQUATE TIME AND REASONABLE
OPPORTUNITY TO REVIEW IT, AND THAT IN EXECUTING THIS AGREEMENT, HE HAS ACTED
VOLUNTARILY AND HAS NOT RELIED UPON ANY REPRESENTATION MADE BY ANY OF THE
RELEASED PARTIES OR THEIR REPRESENTATIVES REGARDING THIS AGREEMENT’S SUBJECT
MATTER AND/OR EFFECT.

 

AGREED AND UNDERSTOOD: Dennis Reed     Charles & Colvard, Ltd. By:  

/s/ Dennis Reed

    By:  

/s/ George Cattermole

  Dennis Reed       George Cattermole, Chairman Date:  

6/24/09

    Date:  

6/30/09